In re Jones, Hilton; — Plaintiffis); applying for supervisory and/or remedial writs; Parish of St. Mary, 16th Judicial District Court, Div. “B”; to the Court of Appeal, First Circuit, No. KW96 1088.
Writ granted; case remanded. The judgment revoking relator’s probation is reversed and the case remanded. The district court is ordered to appoint relator counsel for retrial of the rule to show cause originally tried on March 28, 1995. See Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973); Baggert v. State, 350 So.2d 652 (La.1977).
TRAYLOR and KNOLL, JJ„ would deny the writ.
CALOGERO, C.J., not on panel.